                IN THE UNITED STATES DISTRICT COURT FOR
                    THE WESTERN DISTRICT OF MISSOURI
                            CENTRAL DIVISION


 SHONDEL CHURCH, et al.,                       )
                                               )
                    Plaintiffs,                )
     v.                                        )      Case No. 17-04057-CV-C-NKL
 STATE OF MISSOURI, et al.,                    )
                                               )
                    Defendants.                )


         ENTRY OF APPEARANCE AS COUNSEL OF RECORD
  FOR DEFENDANTS MICHAEL BARRETT, H. RILEY BOCK, CHARLES R.
          JACKSON, CRAIG CHVAL AND A. CRISTA HOGAN

      COMES NOW undersigned counsel, Patrick J. Berrigan, Assistant Public Defender,

and hereby enters his appearance as attorney for Defendants Michael Barrett, H. Riley

Bock, Charles R. Jackson, Craig Chval and A. Crista Hogan on behalf of the Missouri State

Public Defender in the above-entitled cause.


                                               Respectfully submitted,


                                               /s/ Patrick J. Berrigan
                                               Patrick J. Berrigan, Mo. Bar No. 34321
                                               Assistant Public Defender
                                               920 Main St., Suite 500
                                               Kansas City, MO 64105
                                               Phone (816) 889-7699, ext. 227
                                               Fax (816) 889-2088
                                               Email: patrick.berrigan@mspd.mo.gov
                                               ATTORNEY FOR DEFENDANTS
                                               BARRETT, BOCK, JACKSON, CHVAL,
                                               AND HOGAN




        Case 2:17-cv-04057-NKL Document 202 Filed 10/30/18 Page 1 of 2
                                  Certificate of Service

       I hereby certify that on this 30th day of October, 2018, copies of the foregoing Entry
of Appearance as Counsel of Record for Defendants Michael Barrett, H. Riley Bock,
Charles R. Jackson, Craig Chval, and A. Crista Hogan, were emailed and mailed by U.S.
Mail, postage prepaid, to the following:


Anthony Rothert                               D. John Sauer
Jessica Steffan                               Laura E. Elsbury
ACLU of Missouri Foundation – St. Louis       Missouri Attorney General’s Office
906 Olive Street, Suite 1130                  P.O. Box 889
St. Louis, MO 63101                           Jefferson City, MO 65102
Email: arothert@aclu-mo.org and               Email: john.sauer@ago.mo.gov and
jsteffan@ aclu-mo.org                         laura.elsbury@ago.mo.gov

Jason D. Williamson                           Amy Breihan
ACLU Foundation                               MacArthur Justice Center – St. Louis
125 Broad Street, 18th Floor                  3115 South Grand Boulevard, Suite 300
New York, NY 10004                            St. Louis, MO 63118
Email: jwilliamson@aclu.org                   Email: amy.breihan@macarthurjustice.org

Gillian Wilcox                                Evan Rose
ACLU of Missouri Foundation                   Easha Anand
406 West 34th Street, Suite 420               Orrick, Herrington & Sutcliffe LLP
Kansas City, MO 64111                         The Orrick Building
Email: gwilcox@aclu-mo.org                    405 Howard Street
                                              San Francisco, CA 94105
                                              Email: erose@orrick.com and
                                              eanand@orrick.com
Robert Sills
Aaron Scherzer
Mathew R. Shahabian
Orrick, Herrington &Sutcliffe LLP
51 West 52nd Street
New York, NY 10019
Email: rsills@orrick.com,
ascherzer@orrick.com, and
mshahabian@orrick.com

                                              /s/ Patrick J. Berrigan



                                             2

        Case 2:17-cv-04057-NKL Document 202 Filed 10/30/18 Page 2 of 2
